209 F.2d 255
54-1 USTC  P 9166
BRAND et al.v.COMMISSIONER OF INTERNAL REVENUE.
No. 11869.
United States Court of AppealsSixth Circuit.
Dec. 14, 1953.

H. Brian Holland, Ellis N. Slack, Helen Goodner, Dudley J. Godfrey, Washington, D.C., Kenneth W. Gemmill, Philadelphia, Pa., and Rolling H. Transue, Washington, D.C., for respondent.
Before SIMONS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case having been considered by the Court on the record, briefs and oral argument on behalf of the respective parties;


2
And the Court being of the opinion that the ruling of the Tax Court that the $2,700 paid by petitioners for the purpose of protecting and perfecting the title to real estate in which the petitioners had an interest was a capital expenditure and not a deductible expense for income tax purposes under Section 23(a)(1) or (2) or Section 23(e), Internal Revenue Code, 26 U.S.C.A., was not erroneous; Safety Tube Corp. v. Commissioner, 6 Cir., 168 F.2d 787, 789; Porter Royalty Pool v. Commissioner, 6 Cir., 165 F.2d 933, 936; Jones' Estate v. Commissioner, 5 Cir., 127 F.2d 231; A. Giurlani & Bro. v. Commissioner, 9 Cir., 119 F.2d 852, 857.


3
It is ordered that the judgment of the Tax Court is affirmed.